               Case 18-10601-MFW               Doc 2861           Filed 07/01/20    Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :        Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                :
LLC, et al.,                                                  :        Case No. 18-10601 (MFW)
                                                              :
                                   Debtors.                   :        (Jointly Administered)
                                                              :
                                                                        Re: Docket No. 2854
------------------------------------------------------------- x

                       ORDER SCHEDULING OMNIBUS HEARING DATE

                   Pursuant to Del. Bankr. L.R. 2002-1(a), this Court has scheduled the following

omnibus hearing date in the above-captioned chapter 11 cases:

          Date & Time                                                   Location

August 4, 2020 at 10:30 a.m. (ET)                     U.S. Bankruptcy Court for the District of Delaware
                                                      824 North Market Street, 5th Floor, Courtroom 4
                                                      Wilmington, Delaware 19801




Dated: July 1st, 2020
                                                            MARY F. WALRATH
Wilmington, Delaware
                                                            UNITED STATES BANKRUPTCY JUDGE

RLF1 23646853v.1
